DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10, 13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Go (4,609,219).
 	Go shows a lifting hook apparatus comprising a housing (12), a hook member (14), and a guide frame made up of four downwardly and outwardly flared plate surfaces (38B, 38B, 40A, 40A).  Regarding claims 3-5, the hook member can pivot through an aperture between parallel plates (12a, 12A) as best shown in Figure 1.

Claim(s) 1, 3-10, 13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumpulainen (4,026,594).
 	Kumpulainen shows a lifting hook apparatus comprising an open-top housing (15), a hook member (1), and a guide frame (11) formed in the general shape of a rectangular funnel with four outwardly flared sides or “plates”.

	In regard to claim 7, the bottom circumferential edge of the guide frame (11) inherently forms a support uniting all four side plates of the funnel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Go (4,609,219) or Kumpulainen (4,026,594) in view of WIPO WO 2011/095706.
 	Neither Go nor Kumpulainen discloses a magnetic member on its hook housing as called for in claim 2 of the instant application.
	However, the WIPO WO 2011/095706 reference shows a lifting hook apparatus comprising a permanent magnet (1) mounted near the base of its housing for assisting in engaging the hook (4) with a hoisting element (14) on the object to be lifted.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a permanent magnet on the downwardly facing portion of either the Go or Kumpulainen housing, as taught by the WIPO (‘706) reference, as an additional means of assisting the alignment of the resulting apparatus with the eyelet of the object to be lifted.

Claims 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Go (4,609,219) or Kumpulainen (4,026,594) in view of Kearney (9,422,137).
 	Neither the Go nor the Kumpulainen patents disclose a camera mounted on the guide plate as called for in claims 11, 12 and 18 of the instant application.
	Kearney shows a lifting hook assembly substantially similar to the Go and Kumpulainen devices.  The Kearney patent discloses that a camera can be mounted on the housing (20) or guide frame (30) and oriented to view the engagement between the hook and eyelet of an object (see col. 9, lines 21-35 of the Kearney specification).
	It would have been obvious to a person having ordinary skill in the art to mount a camera on the guide plate of either Go or Kumpulainen, similar to that described in the Kearney patent, so that an operator could see the engagement of the hook with the eyelet of an object from a remote location.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Go (4,609,219) or Kumpulainen (4,026,594) in view of Dukes (3,167,345).
 	Dukes shows a lifting hook apparatus comprising a downwardly and outwardly flared guide frame on its lower end for guiding a bail (32).  A pair of pads (24,26) are positioned over the edges of plates (10,12) forming part of the guide frame.
 	It would have been obvious to one of ordinary skill in the art to provide pads along the flared plates of either the Go or Kumpulainen guide frame (as were presented above in sections 2 and 3, respectively), as taught by the Dukes patent, in order to reinforce the guide frame where it repeatedly would contact the eyelet or bail of the object to be lifted and create a more durable product.
Specification
The disclosure is objected to because of the following informalities:  In paragraph [0042], line 3, it appears that the reference number “62” should be changed to –64—and the number “64” should be changed to –62—in order to accurately correspond to the drawings.  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fanger et al. (6,036,248) and Lindqvist (3,964,777) show lifting hooks with an attached guide frame assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
4/1/2021